[hum20190331ex104001.jpg]
HUMANA INC. RESTRICTED STOCK UNIT AGREEMENT WITH PERFORMANCE VESTING AND
AGREEMENT NOT TO COMPETE OR SOLICIT UNDER THE AMENDED AND RESTATED STOCK
INCENTIVE PLAN THIS RESTRICTED STOCK UNIT AGREEMENT ("Agreement") made as of
<award_date> (the “Date of Grant”) by and between HUMANA INC., a corporation
duly organized and existing under the laws of the State of Delaware (hereinafter
referred to as the "Company"), and <first_name> <middle_name> <last_name>, an
employee of the Company (hereinafter referred to as "Grantee"). WITNESSETH:
WHEREAS, the Amended and Restated Humana Inc. Stock Incentive Plan (the "Plan")
was approved by the Company's Board of Directors and stockholders; and WHEREAS,
the Company desires to award to Grantee Restricted Stock Units in accordance
with the Plan. NOW, THEREFORE, in consideration of the award of Restricted Stock
Units to Grantee, the promises and mutual covenants hereinafter set forth, and
other good and valuable consideration, the Company and Grantee agree as follows:
I. RESTRICTED STOCK UNIT GRANT A. Grant. Subject to the terms and conditions
hereinafter set forth, and in accordance with the provisions of the Plan, the
Company hereby grants to Grantee, and Grantee hereby accepts from the Company
<shares_awarded> Performance-Based Restricted Stock Units (the “Restricted Stock
Units”) (which represents the target amount of shares available as set out on
Appendix A). Each Restricted Stock Unit represents the right of Grantee to
receive (i) one (1) Share on the date of distribution provided for in Section
I.E. In addition, Grantee shall also have the right to receive all of the cash
or in-kind dividends that are paid with respect to the Shares represented by the
Restricted Stock Units to which this award relates (“DERs”). Dividend
equivalents with respect to any such Share shall be paid on the same date that
such Share is issued to Grantee pursuant to Section I.E. hereof. The DERs shall
be subject to the same terms and conditions applicable to the Restricted Stock
Units, including, without limitation, the restrictions and non-transferability,
vesting, forfeiture and distribution provisions contained in Sections I.B
through I.E., inclusive, of this Agreement. In the event that the Restricted
Stock Units are forfeited pursuant to Section I.D. hereof, the related DER shall
also be forfeited. B. Restrictions and Non-Transferability. The Restricted Stock
Units and DERs may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated. In addition, such Restricted Stock Units and DERs
shall be subject to forfeiture in accordance with the provisions of Section I.D.
C. Vesting of Shares. Subject to the terms set forth below, if as of the third
anniversary of the Date of Grant (the “Vesting Date”), Grantee and the Company
have achieved the performance goals PSU – NCNS - RE



--------------------------------------------------------------------------------



 
[hum20190331ex104002.jpg]
to be set forth in Appendix A, the Restricted Stock Units and related DERs shall
vest to the extent such performance goals have been achieved. Effective on the
Vesting Date, any portion of the Restricted Stock Units and the related DERs for
which the performance goals set forth in Appendix A have not been satisfied
shall be immediately forfeited. However, notwithstanding the foregoing, upon
certain terminations of employment (as set forth below), all or a portion of the
unvested Restricted Stock Units and DERs will vest in accordance with Sections
12 and 13 of the Plan. D. Forfeiture. Except as set forth in Sections 12 and 13
of the Plan, upon the termination of Grantee's employment with the Company prior
to the time the Restricted Stock Units and DERs have vested, the Restricted
Stock Units and DERs shall be forfeited immediately by Grantee. E.
Distributions. The Company shall issue to Grantee (or, if applicable, Grantee’s
estate or personal representative) Shares (or such other securities or other
property into which the Shares have been converted, with any partial Shares or
other securities to be settled in cash) with respect to Grantee’s Restricted
Stock Units and dividend equivalents accrued pursuant to the DERs with respect
to such Restricted Stock Units, within 30 days of the date that the Restricted
Stock Units vest in accordance with Section I.C hereof; provided, however, that,
to the extent that the Restricted Stock Units are considered deferred
compensation subject to Section 409A of the Code and the Restricted Stock Units
vest in connection with Grantee’s Change in Control Termination (defined below),
then unless the Change in Control is a Section 409A Change in Control, the
distribution of Shares (or such other securities or other property into which
the Shares have been converted) shall not be accelerated to the vesting date but
such distribution shall instead occur based on the Vesting Dates set forth in
Section I.C. hereof. A “Section 409A Change in Control” shall mean a Change in
Control that also constitutes a “change in ownership or effective control” of
the Company or a “change in ownership of a substantial portion of the assets of”
the Company, in each case within the meaning of Section 409A of the Code.
Notwithstanding anything to the contrary contained herein, no Shares may be
transferred to any person other than Grantee unless such other person
demonstrates to the reasonable satisfaction of the Company such person’s right
to the transfer. F. Taxes. Federal, state and local income and employment taxes
and other amounts as may be required by law to be collected by the Company
(“Withholding Taxes”) in connection with the distribution of Shares, cash or
other property or, to the extent applicable, vesting of the Restricted Stock
Units or DERs hereunder, shall be paid by Grantee at such time. Notwithstanding
the foregoing, the Company shall withhold delivery of a number of Shares with a
Fair Market Value as of the distribution date equal to the Withholding Taxes
required to be withheld in connection with such distribution. II. AGREEMENT NOT
TO COMPETE AND AGREEMENT NOT TO SOLICIT. Grantee agrees and understands that the
Company’s business is a profit-generating business operating in a highly
competitive business environment and that the Company has a legitimate business
interest in, among other things, its confidential information and trade secrets
(including as protected in other - 2 -



--------------------------------------------------------------------------------



 
[hum20190331ex104003.jpg]
agreements and policies between the Company and Grantee) that it is providing
Grantee, and in the significant time, money, training, team building and other
efforts it expends to develop Grantee’s skills to assist in performing Grantee’s
duties for the Company, including with respect to establishing, developing and
maintaining the goodwill and business relationships with Protected Relationships
(defined below) and employees, each of which Grantee agrees are valuable assets
of the Company to which it has devoted substantial resources. Grantee
acknowledges that the grant Grantee is receiving under the Plan is a meaningful
way that the Company entrusts Grantee with its goodwill and aligns Grantee with
the Company objective of increasing the value of the Company’s business.
Accordingly, Grantee acknowledges the importance of protecting the value of the
Company’s business through, among other things, covenants to restrict Grantee
from engaging in activities that would adversely affect the value of the Company
and its goodwill. A. Agreement Not to Compete. Grantee agrees that during the
Restricted Period (defined below) and within the Restricted Geographic Area
(defined below), Grantee will not, directly or indirectly, perform the same or
similar responsibilities Grantee performed for the Company in connection with a
Competitive Product or Service (defined below). Notwithstanding the foregoing,
Grantee may accept employment with a Competitor (defined below) whose business
is diversified, provided that: (1) Grantee will not be engaged in working on or
providing Competitive Products or Services, or otherwise use or disclose the
Company’s confidential information or trade secrets; and (2) the Company
receives written assurances from the Competitor and Grantee that are
satisfactory to the Company that Grantee will not work on or provide Competitive
Products or Services, or otherwise use or disclose confidential information or
trade secrets. In addition, nothing in this Agreement is intended to prevent
Grantee from investing Grantee’s funds in securities of a person engaged in a
business that is directly competitive with the Company if the securities of such
a person are listed for trading on a registered securities exchange or actively
traded in an over-the-counter market and Grantee’s holdings represent less than
one percent (1%) of the total number of outstanding shares or principal amount
of the securities of such a person. B. Agreement Not to Solicit Protected
Relationships. During the Restricted Period and in connection with a Competitive
Product or Service, Grantee shall not, individually or jointly with others,
directly or indirectly: (1) solicit or attempt to solicit any Protected
Relationships (defined below); or (2) induce or encourage any Protected
Relationships to terminate a relationship with the Company or to otherwise cease
to accept services or products from the Company. C. Agreement Not to Solicit
Employees. During the Restricted Period, Grantee shall not, individually or
jointly with others, directly or indirectly: (1) or by assisting others,
solicit, recruit, hire, or encourage (or attempt to solicit, recruit, hire or
encourage), any Company employees or former employees with whom Grantee worked,
had business contact, or about whom Grantee gained non-public or confidential
information (“Employees or Former Employees”); (2) contact or communicate with
Employees or Former Employees for the purpose of inducing, assisting,
encouraging and/or facilitating them to terminate their employment with the
Company or find employment or work with another person or - 3 -



--------------------------------------------------------------------------------



 
[hum20190331ex104004.jpg]
entity; (3) provide or pass along to any person or entity the name, contact
and/or background information about any Employees or Former Employees or provide
references or any other information about them; (4) provide or pass along to
Employees or Former Employees any information regarding potential jobs or
entities or persons to work for, including but not limited to job openings, job
postings, or the names or contact information of individuals or companies hiring
people or accepting job applications; and/or (5) offer employment or work to any
Employees or Former Employees. For purposes of this covenant, “Former Employees”
shall refer to employees who are not employed by the Company at the time of the
attempted recruiting or hiring, but were employed by, or working for the Company
in the three (3) months prior to the time of the attempted recruiting or hiring
and/or interference. D. Effect of Termination of Employment other than a Change
in Control Termination on Agreements Not to Compete and Not to Solicit. 1. In
the event Grantee voluntarily resigns or is discharged by the Company with Cause
at any time prior to the vesting of the Restricted Stock Unit, the prohibitions
on Grantee set forth in Sections II.A, II.B and II.C. shall remain in full force
and effect. 2. In the event Grantee is discharged by the Company other than with
Cause, including in connection with a Workforce Reduction or Position
Elimination, or certain divestiture related terminations, prior to the vesting
of the Restricted Stock Unit, the prohibitions set forth in Section II.A shall
remain in full force and effect during the period of time following Grantee’s
termination equal to the lesser of (x) the Restricted Period or (y) the period
of time during which Grantee is deemed to be entitled to severance measured by
the sum of (i) the number of weeks Grantee is entitled to severance under the
Company’s applicable severance policy, plus (ii) a number of weeks equal to (A)
the value of the Restricted Stock Units that would remain outstanding subject to
the achievement of the performance goals (or the value of the acceleration, if
any, of the vesting of any Restricted Stock Unit as a result of Grantee’s
termination under this Agreement or the Plan that would otherwise have been
forfeited), with such value measured by multiplying the number of Shares
underlying the Restricted Stock Units. assuming target performance has been
achieved (or by the number of Shares underlying the Restricted Stock Unit that
become vested as a result of the acceleration of vesting, if any). by the per
Share Fair Market Value on the Last Day, divided by (B) Grantee’s then-current
weekly base salary, plus (iii) any additional period that the Company determines
to provide severance to Grantee, in its discretion. 3. In the event Grantee is
discharged by the Company other than with Cause prior to vesting herein of the
Restricted Stock Units, the prohibitions set forth in Sections II.B and II. C
above shall remain in full force and effect. 4. After the vesting of the
Restricted Stock Unit, the prohibitions on Grantee set forth herein shall remain
in full force and effect, except as otherwise provided in Section II.E. - 4 -



--------------------------------------------------------------------------------



 
[hum20190331ex104005.jpg]
E. Effect of a Change in Control Termination on Agreements Not to Compete and
Not to Solicit. 1. Notwithstanding anything set forth in Section II.D., in the
event of a Change in Control Termination, the prohibitions on Grantee set forth
in Section II.A shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Grantee's employment termination
date with the Company or its successor, to Grantee the Non-Compete Payment.
Notwithstanding any previous agreement between Grantee and the Company relating
to the prohibitions on Grantee set forth in Section II.A, the “Non- Compete
Payment” shall be an amount at least equal to Grantee’s then current annual base
salary. Such amount shall be in addition to any other amounts paid or payable to
Grantee with respect to other severance plans or policies maintained by the
Company. For the avoidance of doubt, the provisions of this Section II.E shall
supersede any agreement between Grantee and the Company relating to the
prohibitions on Grantee set forth in Section II.A, with the exception of any
similar agreement contained in (i) any employment agreement between Grantee and
the Company, (ii) any agreement between Grantee and the Company not related to
the employment of Grantee by the Company, (iii) any severance plan or policy of
the Company and (iv) any change in control severance plan or policy of the
Company. 2. In the event of a Change in Control Termination, the prohibitions on
Grantee set forth in Sections II.B. and II.C. shall remain in full force and
effect. F. Governing Law. Notwithstanding any other provision herein to the
contrary, the provisions of this Section II of the Agreement shall be governed
by, and construed in accordance with, the laws of the Commonwealth of Kentucky
without regard to its conflicts or choice of laws rules or principles that might
otherwise refer construction or interpretation of this Section II to the
substantive law of another jurisdiction. G. Injunctive Relief; Invalidity of Any
Provision. Grantee acknowledges that (1) his or her services to the Company are
of a special, unique and extraordinary character, (2) his or her position with
the Company will place him or her in a position of confidence and trust with
respect to the operations of the Company, (3) he or she will benefit from
continued employment with the Company, (4) the nature and periods of
restrictions imposed by the covenants contained in this Section II are fair,
reasonable and necessary to protect the Company, (5) the Company would sustain
immediate and irreparable loss and damage if Grantee were to breach any of such
covenants, and (6) the Company’s remedy at law for such a breach will be
inadequate. Accordingly, Grantee agrees and consents that the Company, in
addition to the recovery of damages and all other remedies available to it, at
law or in equity, shall be entitled to seek both preliminary and permanent
injunctions to prevent and/or halt a breach or threatened breach by Grantee of
any covenant contained in Section II hereof. If any provision of this Section II
is determined by a court of competent jurisdiction to be invalid in whole or in
part, it shall be deemed to have been amended, whether as to time, area covered
or otherwise, as and to the extent required for its validity - 5 -



--------------------------------------------------------------------------------



 
[hum20190331ex104006.jpg]
under applicable law, and as so amended, shall be enforceable. The parties
further agree to execute all documents necessary to evidence such amendment.
III. MISCELLANEOUS PROVISIONS A. Binding Effect & Adjustment. This Agreement
shall be binding and conclusive upon each successor and assign of the Company.
Grantee’s obligations hereunder shall not be assignable to any other person or
entity. It is the intent of the parties to this Agreement that the benefits of
any appreciation of the underlying Shares during the term of the Award shall be
preserved in any event, including but not limited to a recapitalization, merger,
consolidation, reorganization, stock dividend, stock split, reverse stock split,
spin-off or similar transaction, or other change in corporate structure
affecting the Shares, as more fully described in Sections 4.6 and 11 of the
Plan. All obligations imposed upon Grantee and all rights granted to Grantee and
to the Company shall be binding upon Grantee's heirs and legal representatives.
B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto. C. Governing Law. Except as to matters of federal law and
the provisions of Section II hereof, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without regard
to its conflict of laws rules. This Agreement shall also be governed by, and
construed in accordance with, the terms of the Plan. D. No Employment Agreement.
Nothing herein confers on Grantee any rights with respect to the continuance of
employment or other service with the Company, nor will it interfere with any
right the Company would otherwise have to terminate or modify the terms of
Grantee's employment or other service at any time. E. Severability. If any
provision of this Agreement is or becomes or is deemed invalid, illegal or
unenforceable in any relevant jurisdiction, or would disqualify this Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to applicable laws or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan, it shall be stricken and the remainder of the
Agreement shall remain in full force and effect. F. Defined Terms. 1. Any term
used herein and not otherwise defined herein shall have the same meaning as in
the Plan. Any conflict between this Agreement and the Plan will be resolved in
favor of the Plan. Any disputes or questions of right or obligation which shall
result from or relate to any interpretation of this Agreement shall be
determined by the Committee. Any such determination shall be binding and
conclusive upon Grantee and any person or persons claiming through Grantee as to
any rights hereunder. 2. For the purposes of this Agreement, the following terms
shall have the following meaning: - 6 -



--------------------------------------------------------------------------------



 
[hum20190331ex104007.jpg]
(i) “Change in Control Termination” means, in the event unvested Restricted
Stock Units and DERs are assumed, converted, continued or substituted in
connection with a Change in Control in accordance with Section 11.1 of the Plan,
if the employment of Grantee is terminated within two (2) years following the
Change in Control (i) by the Company or its acquirer or successor for any reason
other than Cause or (ii) by Grantee with Good Reason. (ii) “Competitive Product
or Service” means any product, process, system or service (in existence or under
development) of any person or organization other than the Company that is the
same as, similar to, or competes with, a product, process, system or service (in
existence or under development) upon which Grantee worked or for which Grantee
had responsibilities at the Company during the twenty-four (24) months prior to
the Last Day (as defined below). (iii) “Competitor” means Grantee or any other
person or organization engaged in, or about to become engaged in, research or
development, production, marketing, leasing, selling, or servicing of a
Competitive Product or Service. (iv) “Last Day” means Grantee’s last day of
employment with the Company regardless of the reason for Grantee’s separation.
(v) “Protected Relationship” means policyholders, agents, brokers, dealers,
distributers, sources of supply or customers with whom, within twenty-four (24)
months prior to the Last Day, Grantee, directly or indirectly (e.g., through
employees whom Grantee supervised) had material business contact and/or about
whom Grantee obtained confidential information and trade secrets. (vi)
“Restricted Geographic Area” means the territory (i.e.: (i) state(s), (ii)
county(ies), or (iii) city(ies)) in which, during the twenty-four (24) months
prior to the Last Day, Grantee provided material services on behalf of the
Company (or in which Grantee supervised directly, indirectly, in whole or in
part, the servicing activities). (vii) “Restricted Period” means the period of
Grantee’s employment with the Company and a period of twelve (12) months after
the Last Day. Grantee recognizes that the durational term is reasonably and
narrowly tailored to the Company’s legitimate business interest and need for
protection with each position. G. Execution. If Grantee shall fail to execute
this Agreement, either manually with a paper document, or through the online
grant agreement procedure with the Company’s designated broker– dealer, and, if
manually executed, return the executed original to the Secretary of the Company,
the Award shall be null and void. The choice of form will be at the Company’s
discretion. H. Section 409A. All Restricted Stock Units granted pursuant to this
Agreement are intended either to be exempt from Section 409A of the Code, or, if
subject to Section 409A of the Code, to be administered, operated and construed
in compliance with Section 409A of the Code and any guidance issued thereunder.
This Agreement and the Plan shall be administered in a manner consistent with
this - 7 -



--------------------------------------------------------------------------------



 
[hum20190331ex104008.jpg]
intent and any provision that would cause the Agreement or Plan to fail to
satisfy the first sentence of this section shall have no force and effect.
Notwithstanding anything contained herein to the contrary, Restricted Stock
Units (and related DERs) that (a) constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code and (b) vest as a
consequence of Grantee’s termination of employment, shall not be delivered until
the date that Grantee incurs a “separation from service” within the meaning of
Section 409A of the Code (or, if Grantee is a “specified employee” within the
meaning of Section 409A of the Code and any guidance issued thereunder, the date
that is six months and one day following the date of such “separation from
service” (or on the date of Grantee’s death, if earlier)). In addition, each
amount to be paid or benefit to be provided to Grantee pursuant to this
Agreement that constitutes deferred compensation subject to Section 409A of the
Code, shall be construed as a separate identified payment for purposes of
Section 409A of the Code. - 8 -



--------------------------------------------------------------------------------



 
[hum20190331ex104009.jpg]
IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has executed this Agreement,
each as of the day first above written. "Company" ATTEST: HUMANA INC. BY: BY:
JOSEPH C. VENTURA BRUCE D. BROUSSARD Chief Legal Officer & Corporate Secretary
President & Chief Executive Officer “Grantee” <first_name> <middle_name>
<last_name> - 9 -



--------------------------------------------------------------------------------



 
[hum20190331ex104010.jpg]
APPENDIX A Payout Matrix for Performance-Based Restricted Stock Units The
<shares_awarded> Restricted Stock Units represent the target number of shares of
common stock that could potentially be earned on the Vesting Date if the below
strategic measure is achieved at the target level. Performance above or below
the target level will yield vesting of a different amount of shares of common
stock, according to the following matrix: 2019 PSU Plan Design



--------------------------------------------------------------------------------



 